Per Curiam.
While the alleged promise on the part of the defendant to reconvey the property to the plaintiff provided that the latter complied with the alleged agreement to refrain from bidding may seem to be unbelievable, still, we cannot say as a matter of law either that the action will not lie or that it is barred by the Statute of Frauds.
The order should be affirmed, with twenty dollars costs and disbursements.
Present — Martin, P. J., O’Malley, Townley, Glennon and Untermyer, JJ.
Order unanimously affirmed, with twenty dollars costs and disbursements.